Citation Nr: 0929596	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
dysentery.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected posttraumatic stress 
disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 
30 percent prior to April 1, 2008, and in excess of 20 
percent since for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and March 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

The Board notes that, in his May 2008 notice of disagreement 
(NOD), the Veteran specifically disagreed with the 
"decreased" disability rating for bilateral hearing loss 
assigned by the RO in the March 2008 rating decision, 
effective from April 1, 2008.  A 30 percent evaluation was 
initially assigned by the RO in the July 2007 rating decision 
which granted service connection for bilateral hearing loss.  

Although the Veteran and the RO have identified the issues as 
entitlement to an increased initial disability rating for 
bilateral hearing loss prior to April 1, 2008, and whether 
the reduction in the evaluation of bilateral hearing loss was 
proper thereafter, the Board notes that there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a veteran appeals 
the initial rating assigned for a disability, should evidence 
of record indicate that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on the facts found.  Id.  Because the Veteran has 
appealed the initial rating assigned his service-connected 
bilateral hearing loss, the 20 percent rating, effective from 
April 1, 2008, is a "staged" rating for that period and 
should not be addressed as a reduction.  Accordingly, the 
Board has modified the issues to reflect the appropriate 
adjudicatory consideration of the Veteran's claims, as 
indicated on the title page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Objective evidence of current residuals of dysentery is 
not shown.

2.  Objective evidence of current residuals of malaria is not 
shown.

3.  The Veteran's service-connected PTSD was manifested by 
symptoms including sleep disturbance, depression, social 
isolation, occasional anxiety and mild memory loss that 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; there is 
no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty understanding complex commands, impaired short- 
and long-term memory, or impaired abstract thinking and the 
Veteran has undergone no treatment for his symptoms.

4.  Prior to April 1, 2008, the Veteran had at most level III 
hearing in the right ear and level VII in his left ear.  

5.  Since April 1, 2008, the Veteran has at most level III 
hearing in his right ear and level VII in the left ear.  


CONCLUSIONS OF LAW

1.  Residuals of dysentery were neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Residuals of malaria were neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 30 percent initial disability rating, and 
no more, are met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2008).

4.  Prior to April 1, 2008, the criteria for an initial 
disability rating in excess of 30 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

5.  Since April 1, 2008, the criteria for an initial 
disability rating in excess of 20 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection in July 2007 in this case, the RO sent the 
Veteran a letter, dated in August 2006, which satisfied the 
duty to notify provisions including how disability ratings 
and effective dates would be assigned should service 
connection be granted.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

In November 2007, the Veteran submitted an NOD with the 
denial of service connection for residuals of dysentery and 
for residuals of malaria.  The NOD also encompassed the 
initial disability ratings assigned his PTSD, and bilateral 
hearing loss, triggering the notice obligations set forth in 
sections 7105(d) and 5103A of the statute.  The RO then 
fulfilled these notice obligations by issuing a March 2008 
statement of the case (SOC) and a July 2008 supplemental 
statement of the case.  These documents informed the Veteran 
of the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and provided 
him with reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
the Veteran's complete service treatment records are not on 
file.  In cases where a veteran's service treatment records 
are unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the instant case, the National Personnel Records 
Center (NPRC) has verified that there are no additional 
service treatment records available for this Veteran.  VA 
examination reports and private medical treatment records are 
of record and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  The Social Security 
Administration (SSA) has advised VA that the Veteran's 
medical records with that agency have been destroyed.  

VA examinations with respect to the issues on appeal were 
obtained in April and July 2007.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record, and fully address the rating criteria 
that are relevant to rating the disabilities in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   There remains no 
issue as to the substantial completeness of the Veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
Analysis

Service Connection

The Veteran contends that he currently has residuals of 
dysentery and malaria as he contracted these disabilities 
while serving in Africa during World War II (WW II).  The 
Veteran's representative argues that the Veteran is competent 
to state that he had these disabilities in service, 
particularly because he is a combat veteran.  As noted above, 
when a veteran's service treatment records are unavailable, 
VA's duty to assist and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. 
Derwinski, supra.; see also Moore (Howard) v. Derwinski. 1 
Vet. App. 401, 404 (1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Section 1154(b) does not establish service 
connection for a combat veteran; rather, it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service (provides a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred in or aggravated by 
service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) 
(under 38 U.S.C.A. § 1154(b), a combat veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., that he contracted 
both dysentery and malaria during his service in Africa.  
Charles v. Principi, supra. (finding the veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, as a layman without proper medical 
training and expertise, the Veteran is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Moreover, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for residuals of dysentery or residuals of 
malaria.  As indicated above, the Veteran's service treatment 
records are unavailable, and efforts to obtain other 
corroborating service records have yielded no results.  
However, even assuming, without deciding, that he did 
contract both dysentery and malaria in service, there is no 
competent evidence that the Veteran has current residuals of 
either disease.  VA has requested the Veteran submit evidence 
of current residuals of dysentery and malaria.  However, he 
has not submitted any medical evidence of currently diagnosed 
dysentery, malaria or residuals thereof; nor has he or VA 
been able to obtain copies of any treatment records showing 
such.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disabilities for which benefits are being 
claimed.  Thus, the medical evidence does not establish that 
the Veteran currently has residuals of dysentery or malaria.

Although the Veteran believes he currently has residuals of 
dysentery and malaria as a result of service, he is not 
competent to provide evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Despite the Veteran's beliefs, the objective medical evidence 
of record fails to show any such diagnosed or identifiable 
underlying disability with regard to his claims.  
Accordingly, the claims for service connection for residuals 
of dysentery and residuals of malaria must be denied.

Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

PTSD

The Veteran contends that his service-connected PTSD is more 
disabling than is reflected by the current disability rating.  
His service-connected PTSD is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this code, a 10 percent rating is assigned when there 
is evidence of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Private treatment records dating from December 1956 to 
December 2003, and VA treatment records, dating from December 
2006 to May 2008, show no relevant complaints, findings, or 
treatment for the Veteran's PTSD, initially diagnosed in July 
2007.  The July 2007 VA psychiatric examination report shows 
the Veteran's claims file was reviewed in conjunction with 
the examination.  He had been married for 59 years prior to 
his wife's death 7 years before.  He reported a good 
relationship with his wife.  They had no children.  He gave a 
history of having been "hot-tempered" before and getting 
into physical fights as a result.  However, at the time of 
the examination he stated that he no longer engaged in verbal 
or physical aggression.  He reported spending little time 
with other people.  He watched television and kept both his 
lawn and a neighbor's mowed.  He reported suicidal ideation 
in 1983 when he began to experience debilitating arthritis; 
however, he denied any suicidal ideation or intent since 
then.  He acknowledged experiencing a depressed mood, sleep 
disturbance, loss of interest in previously enjoyable 
activities and feelings of worthlessness.  He avoided 
reminders of his trauma and exhibited an inability to recall 
certain aspects of the trauma; as well as markedly diminished 
interest or participation in significant activities.  He was 
hypervigilant and had an exaggerated startle response to 
loud, sudden noises or unfamiliar sounds.  
Mental status examination revealed the Veteran to be oriented 
in 3 spheres and cooperative.  He maintained good eye contact 
and his speech was normal and clear.  His thought process was 
directed and thought content was without any auditory or 
visual hallucinations, suicidal or homicidal ideation.  He 
responded in a logical manner with no inappropriate behavior.  
His maintenance of personal hygiene and other basic 
activities of daily living was okay.  He had trouble 
remembering names.  There was no evidence of obsessive or 
ritualistic behavior or of panic attacks.  The diagnosis was 
PTSD due to the Veteran's WWII combat experiences with an 
assessed Global Assessment of Functioning (GAF) score of 65 
due to PTSD.  

After considering the totality of the record, the Board finds 
the evidence to support a 30 percent disability rating and no 
higher for the Veteran's PTSD.  Although the Veteran has not 
sought treatment for his PTSD symptoms, during his July 2007 
VA psychiatric examination, he indicated that his PTSD has 
been manifested by frequent sleep disturbance, depression, 
social isolation, occasional anxiety, a loss of interest in 
previously enjoyable activities, hypervigilence, and feelings 
of worthlessness.  He reported having trouble remembering 
names.  Although he maintained a good relationship with his 
wife prior to her death, he reported social isolation with 
others.  Although there is no evidence of panic attacks or 
suspiciousness, some if not all of the criteria for the 
assignment of a 30 percent evaluation have been met.  As 
such, and affording the Veteran the benefit of the doubt, the 
Board finds that the assignment of a 30 percent evaluation is 
warranted.

In reaching this conclusion, the Board takes note that the 
July 2007 VA examiner assigned the Veteran a GAF score of 65.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM- 
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2004); see 
also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).

Although the examiner conducting the July 2007 VA psychiatric 
evaluation of the Veteran assessed him with GAF score of 65, 
indicating no more than mild symptoms, and despite the fact 
that there is no evidence that the Veteran has sought any 
treatment for his PTSD symptoms, the Board finds that the 
indicated symptoms are more characteristic of those 
contemplated in the 30 percent disability rating.  Again, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the assignment of a 30 percent evaluation is 
warranted.

The Board finds, however, that the Veteran's PTSD symptoms do 
not warrant an evaluation in excess of 30 percent.  There is 
no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks or 
difficulty in understanding complex commands, or impairment 
of short- and long-term memory, impaired judgment or impaired 
abstract thinking.  In light of the foregoing, therefore, the 
preponderance of the evidence is against a finding that the 
Veteran's PTSD is productive of occupational and social 
impairment, with reduced reliability and productivity with 
difficulty in establishing and maintaining effective work and 
social relationships.  As such, a 50 percent rating is not 
warranted.

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Bilateral Hearing Loss

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

An April 2007 VA audio examination revealed pure tone 
thresholds of the right ear of 40, 45, 70 and 85 decibels at 
1000, 2000, 3000, and 4000, hertz respectively and pure tone 
thresholds of the left ear of 50, 60, 90 and 100 decibels at 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the right ear was 60 decibels and of 
the left ear, 75 decibels.  Speech recognition scores were 88 
percent in the right ear and 80 percent in the left ear.

A subsequent July 2007 VA audio examination revealed pure 
tone thresholds of the right ear of 45, 55, 70 and 85 
decibels at 1000, 2000, 3000, and 4000, hertz respectively 
and pure tone thresholds of the left ear of 55, 60, 90 and 
105 decibels at 1000, 2000, 3000, and 4000, hertz 
respectively.  The average pure tone threshold of the right 
ear was 63.75 decibels and of the left ear, 77.5 decibels.  
Speech recognition scores were 84 percent in the right ear 
and 76 percent in the left ear.

Prior to April 1, 2008

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial disability rating in excess of 30 percent prior to 
April 1, 2008, for bilateral hearing loss.  In this regard, 
audiometric findings in the April 2007 VA examination when 
applied to the above cited rating criteria translate to 
literal designations showing no more than level II in the 
right ear and level V in the left ear.  Such results support 
the assignment of a 10 percent disability rating under 38 
C.F.R. § 4.85, Tables VI and VII.  The Board observes that 
the April 2007 audio findings do not meet the criteria for an 
exceptional pattern of hearing impairment in either ear in 
accordance with 38 C.F.R. § 4.86.  However, the findings in 
the July 2007 VA examination report, when applied to the 
above cited rating criteria translate to a literal 
designation showing no more than level III in the right ear.  
Moreover, the July 2007 VA audio findings do meet the 
criteria for an exceptional pattern of hearing impairment in 
the left ear and translate to a literal designation showing 
no more than level VII in the left ear under 38 C.F.R. 
§ 4.85, Tables VIA and VII.

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the Veteran's service-
connected bilateral hearing loss prior to April 1, 2008.  As 
noted in the March 2008 rating decision, the initial 30 
percent disability rating had been assigned because the 
Veteran's right ear was erroneously evaluated under the 
criteria for an exceptional pattern of hearing impairment.  
The correct application of the rating schedule to the test 
results clearly demonstrates that a 20 percent initial 
disability rating is warranted for bilateral hearing loss.  
Given the foregoing, and in light of the assigned 30 percent 
initial disability rating, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit- of-the-doubt rule is inapplicable, and the claim 
for a higher rating for bilateral hearing loss prior to April 
1, 2008, must be denied.  38 U.S.C.A. § 5107(b); 1 Vet. App. 
49 (1990).

Since April 1, 2008

Likewise, as noted above, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating in excess of 20 percent since April 1, 
2008, for bilateral hearing loss.  In this regard, the 
findings in the July 2007 VA examination report, when applied 
to the above cited rating criteria translate to a literal 
designation showing no more than level III in the right ear 
under 38 C.F.R. § 4.85, Table VI, and translate to a literal 
designation showing no more than level VII in the left ear 
under 38 C.F.R. § 4.85, Table VIA for exceptional pattern of 
hearing impairment.  Such results support the assignment of a 
20 percent disability rating under 38 C.F.R. § 4.85, Tables 
VI, VIA and VII.  

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the Veteran's service-
connected bilateral hearing loss.  The application of the 
rating schedule to the test results clearly demonstrates that 
a 20 percent disability rating is warranted for bilateral 
hearing loss.  Given the foregoing, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim, the benefit- of-the-doubt rule is inapplicable, and 
the claim for a higher rating for bilateral hearing loss 
since April 1, 2008, must be denied.  38 U.S.C.A. § 5107(b); 
1 Vet. App. 49 (1990).

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability at any time during 
the course of his appeal.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the Veteran's service-connected bilateral 
hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

Service connection for residuals of dysentery is denied.

Service connection for residuals of malaria is denied.

Entitlement to an initial disability rating of 30 percent for 
PTSD, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Entitlement to an initial disability rating in excess of 30 
percent for bilateral hearing loss prior to April 1, 2008, is 
denied.

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss since April 1, 2008, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


